This is a personal injury suit, and the second time that it has come to this court. A statement of the nature of the case will be found in the opinion of Mr. Justice Rice in 124 S.W. 430. At the last trial the plaintiff recovered, and the defendant has appealed. The only question presented for decision is the contention that the undisputed testimony shows that the accident which caused appellee's injury was a risk assumed by him as appellant's employé and that for that reason the trial court should have given a requested instruction directing a verdict for appellant, and, not having done so, should have set the verdict aside and awarded a new trial. We have read and considered the testimony, and have reached a conclusion adverse to the contention referred to. Judgment affirmed.